UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
UNITED STATES OF AMERICA,           )
                                    )
            Plaintiff,              )
                                    )
      v.                            )                Civil Action No. 99-2496 (PLF)
                                    )
PHILIP MORRIS USA, INC., et al.,    )
                                    )
            Defendants.             )
____________________________________)


           ORDER #126 – REMAND: PROCEDURES FOR SETTLEMENT HEARING

               On June 13, 2022, the Court set a hearing to consider and approve the parties’

jointly proposed consent order to govern the corrective-statements remedy at the point of sale

(the “Proposed Point-of-Sale Consent Order”). See Minute Order (June 13, 2022); see also

Order #125–Remand (“Order #125”) [Dkt. No. 6503] (setting forth the procedures for the

“Point-of-Sale Settlement Hearing”).1 The Court will conduct the Point-of-Sale Settlement

Hearing on July 28, 2022, beginning at 10:00 a.m. (Eastern Daylight Time); and the hearing will

continue if necessary on July 29, 2022, beginning at 10:00 a.m. (Eastern Daylight Time). The

Point-of-Sale Settlement Hearing will be held in the Ceremonial Courtroom (Courtroom 20) at

the E. Barrett Prettyman Courthouse at 333 Constitution Avenue N.W., Washington, D.C. 20001.




       1
                The parties are the United States and the Public Health Intervenors (collectively,
“plaintiffs”); Philip Morris USA Inc., Altria Group, Inc., and R.J. Reynolds Tobacco Company
(individually, as successor in interest to Brown & Williamson Tobacco Corporation, and as
successor to Lorillard Tobacco Company) (collectively, “defendants”); and ITG Brands, LLC,
Commonwealth Brands, Inc., and Commonwealth-Altadis, Inc. (collectively, the “remedies
parties”). Defendants and the Remedies Parties are collectively referred to as the
“manufacturers.”
               The Court hereby notifies the parties, participating retailers, and other interested

persons that the following additional procedures and restrictions will govern the proceeding,

consistent with the practices outlined in Appendices 7 and 8 of the Continuity of Operations Plan

During the COVID-19 Pandemic. See Continuity of Operations Plan During the COVID-19

Pandemic (July 15, 2020), https://www.dcd.uscourts.gov/coronavirus-covid-19-response-

information-and-announcements; id., Appendix 7 (updated Oct. 27, 2020); id., Appendix 8

(updated Mar. 2, 2022).

               1.       All persons who attend the Point-of-Sale Settlement Hearing must wear

face masks covering the mouth and nose throughout the entire proceeding, except as directed by

the Court. The Court may provide attendees with a clear protective facial mask. See

Appendix 7 ¶ 4; Appendix 8 ¶ 2(c)(iii). Attendees are reminded that, pursuant to Standing Order

No. 21-45, “[a]ll individuals, regardless of vaccination status, are required to wear a face mask,

which must completely cover the nose and mouth, at all times while in the public and non-public

areas” of the courthouse. In Re: Reinstatement of Mask Requirement for All Individuals in

Public and Non-Public Areas of Courthouse, Standing Order No. 21-45 (BAH) (July 30, 2021),

at 1-2, available at: https://www.dcd.uscourts.gov/coronavirus-covid-19-response-information-

and-announcements; see also Mask Requirements in the Public Areas of the Courthouse and

Courtrooms (Apr. 4, 2022), https://www.dcd.uscourts.gov/coronavirus-covid-19-response-

information-and-announcements.

               2.       There will be a maximum of five individuals permitted at each counsel

table. A lawyer or a representative of a participating retailer may remove their mask when

addressing the Court.




                                                 2
               3.      It is anticipated that it will not be necessary to limit the number of

individuals in the courtroom, provided that all attendees wear a mask and sit at least three feet

apart from other attendees.

               4.      Any individual who has tested positive for COVID-19, is experiencing

symptoms consistent with COVID-19, or learns of exposure to an individual who has tested

positive for COVID-19, should not come to the courthouse and should contact the courtroom

deputy clerk for further instructions. If during the proceeding any attendee experiences

symptoms consistent with COVID-19 or learns of exposure to an individual who has tested

positive for COVID-19, that person should notify the courtroom deputy clerk immediately. See

Appendix 7 ¶ 6; Appendix 8 ¶ 2(c)(i)-(ii).

               5.      The parties and participating retailers may present exhibits and/or

demonstratives to the Court during the Point-of-Sale Settlement Hearing. Parties and

participating retailers should contact John Cramer, who can be contacted at

John_Cramer@dcd.uscourts.gov, in advance of the hearing to coordinate any IT issues, including

with regard to the presentation of exhibits and demonstratives.

               6.      As previously ordered, see Order #125 at 3-5, the following procedures

will govern the Point-of-Sale Settlement Hearing:

                       a.     Opening Statements. Plaintiffs and the manufacturers will each be

                              given twenty minutes to present opening remarks in support of the

                              Proposed Point-of-Sale Consent Order.

                       b.     Objections.

                                 i.   Participating retailers that have submitted a written

                                      statement. If a participating retailer has submitted a written




                                                  3
            statement and wishes to be heard at the Point-of-Sale

            Settlement Hearing, the participating retailer shall be

            allocated ten minutes to present its argument.

      ii.   Participating retailers that have not submitted a written

            statement. If a participating retailer has not submitted a

            written statement but wishes to be heard at the Point-of-

            Sale Settlement Hearing, the participating retailer shall be

            allocated five minutes to present its argument.

c.   Responses to Objections. After all objections have been made by

     participating retailers, the plaintiffs and the manufacturers shall

     each have an opportunity to respond to the objections raised at the

     Point-of-Sale Settlement Hearing and in the written submissions.

     The time allotted to the parties for responding to objections will be

     determined by the Court at the hearing.

d.   Closing Statements. Plaintiffs and the manufacturers will each be

     given twenty minutes to present closing remarks in support of the

     Proposed Point-of-Sale Consent Order.

e.   Virtual attendance at the Point-of-Sale Settlement Hearing will be

     permitted only for the parties and the non-party national retailer

     groups, as well as any participating retailers that have submitted

     written statements to the Court in advance of the hearing. Zoom

     videoconference information will be made available upon request

     by the Courtroom Deputy Clerk, Tanya Johnson, who can be




                        4
                      contacted at Tanya_Johnson@dcd.uscourts.gov. Due to

                      technology constraints, those participating virtually will not be

                      able to present any exhibits or demonstratives to the Court or view

                      any that are physically displayed in the Ceremonial Courtroom

                      during the hearing. Virtual attendance at the Point-of-Sale

                      Settlement Hearing will not be permitted for any participating

                      retailer that has not submitted a written statement to the Court in

                      advance of the hearing. Any such participating retailers may

                      attend in-person or listen to the hearing via the public phone line.

            SO ORDERED.                                     Digitally signed by
                                                            Paul L. Friedman
                                                            Date: 2022.07.21
                                                            15:36:41 -04'00'
                                     _______________________________
                                     PAUL L. FRIEDMAN
                                     United States District Judge

DATE: July 21, 2022




                                        5